United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
DEPARTMENT OF THE ARMY,
FORT BRAGG, NC, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 16-1860
Issued: May 4, 2017

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On September 20, 2016 appellant filed a timely appeal from a March 23, 2016 decision
of the Office of Workers’ Compensation Programs (OWCP) that denied her request for an oral
hearing because it was untimely filed.1 The appeal was docketed as No. 16-1860.
The Board, having duly reviewed the case record, notes that OWCP erred in finding that
appellant’s hearing request was untimely. Section 8124(b)(1) of the Federal Employees’
Compensation Act (FECA) states unequivocally that a claimant not satisfied with a decision of
OWCP has a right, upon timely request, to a hearing before a representative of OWCP.2 A
claimant is not entitled to a hearing if the request is not made within 30 days of the date of
issuance of the decision as determined by the postmark or other carrier’s date marking of the
request.3
1

Appellant filed a timely request for oral argument. By order dated February 8, 2017, the Board exercised its
discretion and denied her request because her arguments could be adequately addressed in a decision based on a
review of the case record. Order Denying Request for Oral Argument, Docket No. 16-1860 (issued
February 8, 2017).
2
3

5 U.S.C. § 8124(b)(1). See A.B., 58 ECAB 546 (2007); Joe Brewer, 48 ECAB 411 (1997).

20 C.F.R. § 10.616(a); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the
Written Record, Chapter 2.1601.4(a) (October 2011).

Following the January 14, 2016 OWCP decision that initially denied appellant’s claim,
appellant requested an oral hearing, in the form of a telephone hearing, on February 16, 2016.
The envelope containing the hearing request was postmarked on February 16, 2016. By decision
dated March 23, 2016, OWCP denied appellant’s hearing request as untimely filed. The Board
has held that, in computing a time period, the date of the event from which the designated period
of time begins to run shall not be included while the last day of the period so computed shall be
included unless it is a Saturday, a Sunday, or a federal holiday.4 The 30-day time period for
determining the timeliness of appellant’s hearing request began on January 15, 2016 and ended
on February 13, 2016, a Saturday. The first regular business day after February 13, 2016 was
Tuesday, February 16, 2016.5 As appellant’s hearing request was postmarked on February 16,
2016, her request for a hearing was timely.
Inasmuch as appellant’s hearing request was timely filed, the Board will set aside the
March 23, 2016 decision and remand the case for OWCP to schedule an oral hearing.
IT IS HEREBY ORDERED THAT the March 23, 2016 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further action
consistent with this order of the Board.
Issued: May 4, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

John B. Montoya, 43 ECAB 1148 (1992); see Donna A. Christley, 41 ECAB 90 (1989).

5

Monday, February 15, 2016 was a federal holiday.

2

